


110 HR 321 IH: Currency Harmonization Initiative

U.S. House of Representatives
2007-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 321
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2007
			Mr. English of
			 Pennsylvania (for himself, Mr.
			 Hayes, and Mr. Reynolds)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To require the Secretary of the Treasury to analyze and
		  report on the exchange rate policies of the People’s Republic of China, and to
		  require that additional tariffs be imposed on products of that country on the
		  basis of the rate of manipulation by that country of the rate of exchange
		  between the currency of that country and the United States
		  dollar.
	
	
		1.Short titleThis Act may be cited as the
			 Currency Harmonization Initiative
			 Through Neutralizing Action Act of 2005.
		2.FindingsThe Congress finds as follows:
			(1)The benefit of
			 trade concessions can be adversely affected by misalignments in
			 currency.
			(2)Misalignments in
			 currency caused by government policies intended to maintain an unfair trade
			 advantage nullify and impair trade concessions.
			(3)Article XV of the GATT 1994 prohibits WTO
			 members from, by exchange rate action, frustrating the intent of the provisions
			 of that Agreement, or, by trade action, the intent of the provisions of the
			 Articles of Agreement of the International Monetary Fund.
			(4)The International
			 Monetary Fund prohibits the use of currency manipulation as a method of gaining
			 unfair trade advantage. The International Monetary Fund defines such
			 manipulation as large-scale and protracted intervention in one direction to
			 gain an unfair trade advantage.
			(5)Sections 301
			 through 309 of the Trade Act of 1974
			 contain the authority under United States law to take retaliatory action,
			 including import restrictions, to enforce the rights of the United States
			 against any unjustifiable, unreasonable, or discriminatory practice or policy
			 of a country that burdens or restricts United States commerce.
			(6)Economists have
			 estimated that the RMB (the currency of the People’s Republic of China) is
			 undervalued against the United States dollar by as much as 40 percent.
			(7)Import tariffs of
			 the People’s Republic of China currently average about 15 percent. Assuming the
			 recent estimates of Chinese RMB undervaluation against the dollar are correct,
			 the effect of a free and open currency market would be more than twice as large
			 as the effect of eliminating every tariff that the People’s Republic of China
			 imposes on United States goods.
			(8)The President
			 should formally initiate action against the People’s Republic of China, on
			 account of the manipulation of its currency, pursuant to article XV of the GATT
			 1994, the rules of the International Monetary Fund, sections 122 and 301
			 through 309 of the Trade Act of 1974
			 (19 U.S.C. 2132 and 2411 through 2419), and section 3004 of the Omnibus Trade
			 and Competitiveness Act of 1988 (22 U.S.C. 5304).
			(9)The President should, without weakening or
			 impairing existing trade remedies, clarify and improve World Trade Organization
			 rules with regard to currency manipulation for trade advantage to reflect
			 modern day monetary policy not envisioned at the time current rules were
			 adopted in 1947, and report to Congress on ways to increase oversight and input
			 opportunities for Congress in the interaction of the United States in the World
			 Trade Organization.
			3.Analysis of and
			 report on exchange rate policies of China
			(a)AnalysisThe
			 Secretary of the Treasury shall, upon the enactment of this Act and annually
			 thereafter, analyze the exchange rate policies of the People’s Republic of
			 China in order to determine whether that country manipulates the rate of
			 exchange between the currency of that country and the United States dollar,
			 within the meaning of article XV of the GATT 1994.
			(b)Computation of
			 rate of manipulationIf the Secretary of the Treasury makes an
			 affirmative determination under subsection (a), the Secretary shall compute the
			 rate of manipulation against the dollar in the form of a percentage.
			(c)Reports to
			 CongressThe Secretary of the Treasury shall submit to the
			 Committee on Ways and Means of the House of Representatives and to the
			 Committee on Finance of the Senate a report on the Secretary’s analysis and
			 findings under subsection (a), and any rate computed under subsection (b). The
			 report shall be submitted—
				(1)with respect to
			 the analysis conducted upon the enactment of this Act, not later than 60 days
			 after the date of the enactment of this Act; and
				(2)with respect to
			 each subsequent analysis, at the end of each 1-year period thereafter.
				4.Additional
			 tariffs
			(a)Additional
			 tariffIn any case in which a report of the Secretary of the
			 Treasury submitted under section 3(c) includes a rate of manipulation under
			 section 3(b), the Secretary shall, not later than 30 days after the report is
			 submitted, impose on all products of China that enter the customs territory of
			 the United States, in addition to any duty that otherwise applies, a tariff
			 equal to the applicable percentage of the appraised value of the product at the
			 time of entry. For purposes of this subsection, the applicable
			 percentage is the percentage equal to the rate of manipulation.
			(b)Annual
			 modificationAny tariff imposed under subsection (a) shall be
			 modified annually to the extent necessary to comply with the most recent report
			 of the Secretary of the Treasury under section 3(c).
			5.DefinitionsIn this Act, the terms GATT
			 1994 and WTO member have the meanings given those terms
			 in section 2 of the Uruguay Round Agreements Act (19 U.S.C. 3501).
		
